DETAILED ACTION
1.	Claims 6-19 of U.S. Application 16/759443 filed on September 6, 2022 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on September 12, 2022 was filed after the mailing date of the Non-Final Rejection  on June 3, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
4.	Applicant's arguments filed September 6, 2022 have been fully considered but they are not persuasive. 
	Regarding amended claim 6, the applicant argues on pages 7 and 8 that the cited prior art does not teach the amended features of “the flange portion is held between the frame and the heat sink so as to be fixed in an axial direction.”
The examiner respectfully disagrees and points out that Sato (U.S. PGPub No. 20140197705) teaches (see fig. 9 below) the flange portion (04b) is held between the frame (02) and the housing (06) so as to be fixed in an axial direction (¶ 77; ¶ 78) in order to improve stiffness and thereby reduce noise and vibration (Sato, ¶ 78).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ipposhi and provide the flange portion is held between the frame and the heat sink so as to be fixed in an axial direction as taught by Sato in order to improve stiffness and thereby reduce noise and vibration (Sato, ¶ 78) (see below for complete rejection).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 6, 8, 9, 11, 12, 14, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ipposhi et al (Ipposhi) (WO 2013118703, see English Machine Translation attached) in view of Sato et al (Sato) (U.S. PGPub No. 20140197705).
	Regarding claim 6, Ipposhi teaches (see fig. 1 below) a control device (50)-integrated rotary electric machine (title, Abstract, page 2, page 6) comprising: 
a rotor (35) fixed to a rotor shaft (39) (pages 2 and 4); 
a stator (40) formed by stacking electromagnetic steel sheets, and provided so as to be separated from the rotor (35) and surround the rotor (35) (fig. 19; pages 2 and 5); 
a stator winding (44) wound on the stator (40) (page 5); 
a cylindrical member (5) provided in contact with the stator (40) (page 2); 
a frame (13) provided in contact with the cylindrical member (5) and retaining the stator (40) (page 3); and 
a control device (50) having a heat sink (20) in contact with an inner side of the frame (13), and configured to supply power to the stator winding (44) (fig. 1; Abstract; pages 2, 4 and 6), 
wherein the cylindrical member (5) has a flange portion (see annotated fig. 1 below) at an end thereof, and the flange portion (see annotated fig. 1 below) is held between the frame (13) and the heat sink (20) (fig. 1; Abstract; pages 2, 4 and 6).

    PNG
    media_image1.png
    608
    752
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    417
    602
    media_image2.png
    Greyscale

Ipposhi does not explicitly teach the flange portion is held between the frame and the heat sink so as to be fixed in an axial direction.
However, Sato teaches (see fig. 9 below) the flange portion (04b) is held between the frame (02) and the housing (06) so as to be fixed in an axial direction (¶ 77; ¶ 78) in order to improve stiffness and thereby reduce noise and vibration (Sato, ¶ 78).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ipposhi and provide the flange portion is held between the frame and the heat sink so as to be fixed in an axial direction as taught by Sato in order to improve stiffness and thereby reduce noise and vibration (Sato, ¶ 78).

    PNG
    media_image3.png
    388
    441
    media_image3.png
    Greyscale

Regarding claim 8/6, Ipposhi in view of Sato teaches the device of claim 6, Ipposhi further teaches (see figs.1 and 3 above) the flange portion (see annotated fig. 3 above) is formed in a divided manner at a plurality of locations at the end of the cylindrical member (5) (fig. 3; Abstract; pages 2, 4 and 6).
Regarding claim 9/6, Ipposhi in view of Sato teaches the device of claim 6 but does not explicitly teach an inner diameter of the cylindrical member at the end where the flange portion is formed is greater than an inner diameter of a trunk portion of the cylindrical member.
However, Sato further teaches (see fig. 9 above) an inner diameter of the cylindrical member (04) at the end where the flange portion (04b) is formed is greater than an inner diameter of a trunk portion (see annotated fig. 9 above) of the cylindrical member (04) (fig. 9; Abstract; ¶ 49; ¶ 50; ¶ 77; ¶ 78) in order to prevent deformation and improve manufacturing accuracy, thereby preventing a deterioration of motor characteristics (Sato, ¶ 25; ¶ 49).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ipposhi in view of Sato and provide an inner diameter of the cylindrical member at the end where the flange portion is formed is greater than an inner diameter of a trunk portion of the cylindrical member as further taught by Sato in order to prevent deformation and improve manufacturing accuracy, thereby preventing a deterioration of motor characteristics (Sato, ¶ 25; ¶ 49).
Regarding claim 11/8/6, Ipposhi in view of Sato teaches the device of claim 8 but does not explicitly teach an inner diameter of the cylindrical member at the end where the flange portion is formed is greater than an inner diameter of a trunk portion of the cylindrical member.
However, Sato further teaches (see fig. 9 above) an inner diameter of the cylindrical member (04) at the end where the flange portion (04b) is formed is greater than an inner diameter of a trunk portion (see annotated fig. 9 above) of the cylindrical member (04) (fig. 9; Abstract; ¶ 49; ¶ 50; ¶ 77; ¶ 78) in order to prevent deformation and improve manufacturing accuracy, thereby preventing a deterioration of motor characteristics (Sato, ¶ 25; ¶ 49).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ipposhi in view of Sato and provide an inner diameter of the cylindrical member at the end where the flange portion is formed is greater than an inner diameter of a trunk portion of the cylindrical member as further taught by Sato in order to prevent deformation and improve manufacturing accuracy, thereby preventing a deterioration of motor characteristics (Sato, ¶ 25; ¶ 49).
Regarding claim 12/6, Ipposhi in view of Sato teaches the device of claim 6, Ipposhi further teaches (see figs. 1 and 3 above) the cylindrical member (5) has a cutout (9) extending in the axial direction so as to reach both ends of the cylindrical member (5) (pages 2 and 3).
Regarding claim 14/8/6, Ipposhi in view of Sato teaches the device of claim 8, Ipposhi further teaches (see figs. 1 and 3 above) the cylindrical member (5) has a cutout (9) extending in the axial direction so as to reach both ends of the cylindrical member (5) (pages 2 and 3).
Regarding claim 15/9/6, Ipposhi in view of Sato teaches the device of claim 9, Ipposhi further teaches (see figs. 1 and 3 above) the cylindrical member (5) has a cutout (9) extending in the axial direction so as to reach both ends of the cylindrical member (5) (pages 2 and 3).
Regarding claim 17/11/8/6, Ipposhi in view of Sato teaches the device of claim 11, Ipposhi further teaches (see figs. 1 and 3 above) the cylindrical member (5) has a cutout (9) extending in the axial direction so as to reach both ends of the cylindrical member (5) (pages 2 and 3).
Regarding claim 19/6, Ipposhi in view of Sato teaches the device of claim 6,  Ipposhi further teaches (see figs. 1 and 3 above) the flange portion (see annotated fig. 1 above) and the heat sink (20) are held press-fitted (press-fitted is a process not given patentable weight in this apparatus claim, see below) into the frame (13) (page 5).
The Examiner points out the limitation of “press-fitted into the frame” is considered as a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
7.	Claims 7, 10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ipposhi in view of Sato as applied to claim 6 above, and further in view Fukuda et al (Fukuda) (JP 2011217434, see English Machine Translation previously attached).
Regarding claim 7/6, Ipposhi in view of Sato teaches the device of claim 6 but does not explicitly teach the flange portion is formed over an entire circumference at the end of the cylindrical member.
However, Fukuda teaches (see fig. 6 below) the flange portion (34) is formed over an entire circumference at the end of the cylindrical member (30) (page 5) in order to reduce noise and vibration (Fukuda, page 5).

    PNG
    media_image4.png
    565
    570
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ipposhi in of Sato and provide the flange portion is formed over an entire circumference at the end of the cylindrical member as taught by Fukuda in order to reduce noise and vibration (Fukuda, page 5).
Regarding claim 10/7/6, Ipposhi in view of Sato and Fukuda teaches the device of claim 7 but does not explicitly teach an inner diameter of the cylindrical member at the end where the flange portion is formed is greater than an inner diameter of a trunk portion of the cylindrical member.
However, Sato further teaches (see fig. 9 above) an inner diameter of the cylindrical member (04) at the end where the flange portion (04b) is formed is greater than an inner diameter of a trunk portion (see annotated fig. 9 above) of the cylindrical member (04) (fig. 9; Abstract; ¶ 49; ¶ 50; ¶ 77; ¶ 78) in order to prevent deformation and improve manufacturing accuracy, thereby preventing a deterioration of motor characteristics (Sato, ¶ 25; ¶ 49).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ipposhi in view of Sato and Fukuda and provide an inner diameter of the cylindrical member at the end where the flange portion is formed is greater than an inner diameter of a trunk portion of the cylindrical member as further taught by Sato in order to prevent deformation and improve manufacturing accuracy, thereby preventing a deterioration of motor characteristics (Sato, ¶ 25; ¶ 49).
Regarding claim 13/7/6, Ipposhi in view of Sato and Fukuda teaches the device of claim 7, Ipposhi further teaches (see figs. 1 and 3 above) the cylindrical member (5) has a cutout (9) extending in the axial direction so as to reach both ends of the cylindrical member (5) (pages 2 and 3).
Regarding claim 16/10/7/6, Ipposhi in view of Sato and Fukuda teaches the device of claim 10, Ipposhi further teaches (see figs. 1 and 3 above) the cylindrical member (5) has a cutout (9) extending in the axial direction so as to reach both ends of the cylindrical member (5) (pages 2 and 3).
8.	Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ipposhi in view of Sato as applied to claim 6 above, and further in view of Sato in the embodiment of Figure 10 (Sato E2).
Regarding claim 18/6, Ipposhi in view of Sato teaches the device of claim 6 but does not explicitly teach the frame has a step on the inner circumferential side, and the flange portion is held between the step of the frame and the heat sink so as to be fixed in the axial direction.
However, Sato E2 teaches (see fig. 10 below) the frame (02) has a step (see annotated fig. 10 below) on the inner circumferential side, and the flange portion (04b) is held between the step (see annotated fig. 10 below) of the frame (02) and the housing (06) so as to be fixed in the axial direction (¶ 79 to ¶ 81) in order to reduce the number of components needed for assembly while at the same time reducing noise and vibration (Sato, ¶ 80).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ipposhi in view of Sato and provide the frame has a step on the inner circumferential side, and the flange portion is held between the step of the frame and the heat sink so as to be fixed in the axial direction as taught by Sato E2 in order to reduce the number of components needed for assembly while at the same time reducing noise and vibration (Sato, ¶ 80).

    PNG
    media_image5.png
    600
    579
    media_image5.png
    Greyscale

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834